          Case 1:21-cv-00320-UA Document 76 Filed 01/13/21 Page 1 of 2


 1
                                                                                    JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   DR. STEWART LUCAS MURREY,                      CV 20-6217 PA (SKx)
12                 Plaintiff,                       JUDGMENT OF DISMISSAL
13          v.
14   AARON MINC, et al.,
15                 Defendants.
16
17          Pursuant to the Court’s December 18, 2020 Minute Order granting the Motions to
18   Dismiss for Lack of Personal Jurisdiction filed by defendants Domingo Rivera (“Rivera”),
19   Rivera Law Group PLC (“Rivera Law”), Internet Reputation Control (“IRC”), PRVT LLC
20   (“PRVT”), Aaron Minc (“Minc”), Minc Law (“Minc Law”), Anthony Will (“Will”), and
21   Digital Revolution LLC (also known as Reputation Resolutions) (“Digital Revolution”), the
22   Court’s December 28, 2020 Minute Order dismissing defendant Elizabeth Jordan without
23   prejudice pursuant to Federal Rule of Civil Procedure 4(m), and the Court’s January 13,
24   2021 Minute Order transferring the claims asserted against defendants Brandyourself.com,
25   Inc., Tom Vitolo, and Christian Tryon,
26          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that plaintiff Stewart
27   Murrey’s (“Plaintiff”) claims against Rivera, Rivera Law, IRC, PRVT, Minc, Minc Law,
28   Will, Digital Revolution, are dismissed without prejudice for lack of personal jurisdiction.
          Case 1:21-cv-00320-UA Document 76 Filed 01/13/21 Page 2 of 2


 1         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s claims
 2   against Elizabeth Jordan are dismissed without prejudice pursuant to Federal Rule of Civil
 3   Procedure 4(m).
 4
 5   DATED: January 13, 2021
                                                       _________________________________
 6                                                                Percy Anderson
 7                                                       UNITED STATES DISTRICT JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -2-
